 

Exhibit 10.2

 



Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of August 1, 2019 (this
“Agreement”), is entered into by and between Archrock, Inc., a Delaware
corporation (the “Company”), and JDH Capital Holdings, L.P., a Texas limited
partnership (“JDH”).

 

WHEREAS, this Agreement is entered into in connection with the transactions
contemplated by that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated as of June 23, 2019, by and among the Company, Archrock
Services, L.P., a Delaware limited partnership and a wholly owned subsidiary of
the Company, and Elite Compression Services, LLC, a Delaware limited liability
company (“ECS”), pursuant to which the Company agreed to purchase and acquire
from ECS, and ECS agreed to sell and convey to the Company, certain assets and
liabilities, in exchange for (i) an amount of cash equal to $205,000,000 and
(ii) 21,656,683 newly issued shares of common stock, par value $0.01 per share
(“Company Common Stock”), of the Company (the “Equity Consideration”) issued to
ECS’ Affiliate JDH; and

 

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of JDH pursuant to the Purchase
Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 

Article I.
DEFINITIONS

 

Section 1.01        Definitions. As used in this Agreement, the following terms
have the meanings indicated:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Notwithstanding
anything in this definition to the contrary, for purposes of this Agreement, the
Company and its subsidiaries, on the one hand, and Holder, on the other hand,
shall not be considered Affiliates.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or the
State of Texas are authorized or required by law or other governmental action to
close.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Company Common Stock” has the meaning set forth in the Recitals of this
Agreement.

 



 

 

 

“ECS” has the meaning set forth in the Recitals of this Agreement.

 

“Effective Date” means the date of effectiveness of any Registration Statement.

 

“Effectiveness Period” has the meaning specified in Section 2.01(a).

 

“Equity Consideration” has the meaning set forth in the Recitals of this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Holder” means a holder of Registrable Securities.

 

“Holder Underwriter Registration Statement” has the meaning specified in Section
2.04(q).

 

“Included Registrable Securities” has the meaning specified in Section 2.02(a).

 

“Initiating Holder” has the meaning specified in Section 2.03(b).

 

“Issue Price” means $9.4659 per share of Company Common Stock.

 

“JDH” has the meaning set forth in the introductory paragraph of this Agreement.

 

“Losses” has the meaning specified in Section 2.08(a).

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

 

“National Securities Exchange” means either the New York Stock Exchange, the
Nasdaq Stock Market, an exchange registered with the Commission under Section
6(a) of the Exchange Act (or any successor to such Section) or any other
securities exchange (whether or not registered with the Commission under Section
6(a) (or successor to such Section) of the Exchange Act) on which shares of
Company Common Stock are then listed.

 

“Other Holder” has the meaning specified in Section 2.02(a).

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

 

“Piggyback Notice” has the meaning specified in Section 2.02(a).

 

“Piggyback Opt-Out Notice” has the meaning specified in Section 2.02(a).

 

“Piggyback Registration” has the meaning specified in Section 2.02(a).

 

“Purchase Agreement” has the meaning set forth in the Recitals of this
Agreement.

 



 

 

 

“Registrable Securities” means (i) the shares of Company Common Stock
beneficially owned by JDH, its permitted transferees or its or their respective
Affiliates (provided, that with respect to shares of Company Common Stock
acquired by JDH or its Affiliates after the date hereof, only shares of Company
Common Stock acquired while JDH is an “affiliate” of the Company (as defined in
Rule 144 promulgated under the Securities Act) shall be Registrable Securities;
provided, further, that with respect to shares of Company Common Stock
beneficially owned by permitted transferees (other than, for the avoidance of
doubt, JDH’s Affiliates), such shares shall only include shares of Company
Common Stock beneficially owned by JDH as of the date hereof and transferred to
such permitted transferee in accordance with this Agreement), including, for the
avoidance of doubt, the shares of Company Common Stock representing the Equity
Consideration, and (ii) any securities issued or issuable with respect thereto
by way of conversion, exchange, replacement, stock dividend, stock split or
other distribution or in connection with a combination of stock,
recapitalization, merger, consolidation or other reorganization or otherwise.

 

“Registrable Securities Required Voting Percentage” means a majority of the
outstanding Registrable Securities.

 

“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.

 

“Registration Expenses” has the meaning specified in Section 2.07(a).

 

“Registration Statement” has the meaning specified in Section 2.01(a).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Selling Expenses” has the meaning specified in Section 2.07(a).

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

 

“Selling Holder Indemnified Persons” has the meaning specified in Section
2.08(a).

 

“Target Effective Date” has the meaning specified in Section 2.01(a).

 

“Underwriter” means, with respect to any Underwritten Offering, the underwriters
of such Underwritten Offering.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which shares of Company Common Stock are sold to an
Underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

 

“WKSI” means a well-known seasoned issuer (as defined in the rules and
regulations of the Commission).

 

Section 1.02        Registrable Securities. Any Registrable Security will cease
to be a Registrable Security upon the earliest to occur of the following: (a)
when a registration statement covering such Registrable Security becomes or has
been declared effective by the Commission and such Registrable Security has been
sold or disposed of pursuant to such effective registration statement, (b) when
such Registrable Security has been disposed of (excluding transfers or
assignments by a Holder to an Affiliate or to another Holder or any of its
Affiliates or to any assignee or transferee to whom the rights under this
Agreement have been transferred pursuant to Section 2.10) pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act, (c) when such Registrable Security is held by the Company or any
of its respective direct or indirect subsidiaries, (d) when such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.10 and (e) the date that is three years
after the date that JDH is no longer an “affiliate” of the Company (as defined
in Rule 144 promulgated under the Securities Act).

 



 

 

 

Article II.
REGISTRATION RIGHTS

 

Section 2.01          Shelf Registration.

 

(a)          Shelf Registration. The Company shall use its commercially
reasonable efforts to (i) prepare and file an initial registration statement
under the Securities Act prior to the date that is six (6) months after the date
hereof to permit the resale of Registrable Securities from time to time as
permitted by Rule 415 (or any similar provision adopted by the Commission then
in effect) of the Securities Act (a “Registration Statement”) and (ii) cause
such initial Registration Statement to become effective as soon as practicable
after filing thereof and in no event later than the date that is six (6) months
after the date hereof (the “Target Effective Date”). The Company will use its
commercially reasonable efforts to cause the Registration Statement filed
pursuant to this Section 2.01(a) to be continuously effective under the
Securities Act, with respect to any Holder, until the date on which there are no
longer any Registrable Securities outstanding (the “Effectiveness Period”). A
Registration Statement filed pursuant to this Section 2.01(a) shall be on such
appropriate registration form of the Commission as shall be selected by the
Company; provided that, if the Company is then eligible, it shall file such
Registration Statement on Form S-3. A Registration Statement when declared
effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (and, in the
case of any prospectus contained in such Registration Statement, in the light of
the circumstances under which a statement is made). As soon as practicable
following the date that a Registration Statement becomes effective, but in any
event within three Business Days of such date, the Company shall provide the
Holders with written notice of the effectiveness of such Registration Statement.
The Company shall not be obligated to maintain more than one effective
Registration Statement at any given time pursuant to this Section 2.01.

 

(b)          Delay Rights. Notwithstanding anything to the contrary contained
herein, the Company may, upon written notice to any Selling Holder whose
Registrable Securities are included in a Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of such Registration
Statement (in which event the Selling Holder shall suspend sales of the
Registrable Securities pursuant to such Registration Statement) if (i) the
Company is pursuing an acquisition, merger, reorganization, disposition or other
similar transaction and the Company determines in good faith that the Company’s
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in such
Registration Statement, or (ii) the Company or any of its Affiliates has
experienced some other material non-public event, the disclosure of which at
such time, in the good faith judgment of the Company, would materially and
adversely affect the Company; provided, however, that in no event shall the
Selling Holders be suspended from selling Registrable Securities pursuant to
such Registration Statement for a period that exceeds an aggregate of 60 days in
any 180-day period or 90 days in any 365-day period. Upon disclosure of such
information or the termination of the condition described above, the Company
shall promptly provide notice to the Selling Holders whose Registrable
Securities are included in such Registration Statement, and shall promptly
terminate any suspension of sales it has put into effect and shall take such
other actions necessary or appropriate to permit registered sales of Registrable
Securities as contemplated in this Agreement. For the avoidance of doubt, the
provisions of this Section 2.01(b) shall apply to any Underwritten Offering
undertaken pursuant to Section 2.03.

 



 

 

 

Section 2.02        Piggyback Registration.

 

(a)          Participation. If at any time the Company proposes to file (i) a
Registration Statement (other than a Registration Statement contemplated by
Section 2.01(a)) on behalf of any other Person who has registration rights
related to an Underwritten Offering (the “Other Holder”) or (ii) a prospectus
supplement relating to the sale of shares of Company Common Stock by any Other
Holders pursuant to an effective registration statement, so long as the Company
is a WKSI at such time or, whether or not the Company is a WKSI, so long as the
Registrable Securities were previously included in the underlying shelf
Registration Statement or are included on an effective Registration Statement,
or in any case in which Holders may participate in such offering without the
filing of a post-effective amendment, in each case, for the sale of shares of
Company Common Stock by the Company and/or Other Holders in an Underwritten
Offering, then the Company shall give not less than four Business Days’ notice
(including, but not limited to, notification by electronic mail) (the “Piggyback
Notice”) of such proposed Underwritten Offering to each Holder that, together
with its Affiliates, owns at least $15 million of Registrable Securities and
such Piggyback Notice shall offer such Holder the opportunity to include in such
Underwritten Offering for Other Holders such number of Registrable Securities
(the “Included Registrable Securities”) as such Holder may request in writing (a
“Piggyback Registration”); provided, however, that the Company shall not be
required to offer such opportunity (A) to such Holders if the Holders, together
with their Affiliates, do not offer a minimum of $15 million of Registrable
Securities, in the aggregate (determined by multiplying the number of
Registrable Securities owned by the average of the closing price on the National
Securities Exchange for shares of Company Common Stock for the 10 trading days
preceding the date of such Piggyback Notice), or such lesser amount if it
constitutes the remaining holdings of the Holder and its Affiliates, or (B) to
such Holders if and to the extent that the Company has been advised by the
Managing Underwriter in writing that the inclusion of Registrable Securities for
sale for the benefit of such Holders will have an adverse effect on the price,
timing or distribution of the shares of Company Common Stock in such
Underwritten Offering, then the amount of Registrable Securities to be offered
for the accounts of Holders shall be determined based on the provisions of
Section 2.02(b). Each Piggyback Notice shall be provided to Holders on a
Business Day pursuant to Section 3.01 and receipt of such Piggyback Notice shall
be confirmed and kept confidential by the Holders until either (x) such proposed
Underwritten Offering has been publicly announced by the Company or (y) the
Holders have received notice from the Company that such proposed Underwritten
Offering has been abandoned, which the Company shall provide to the Holders
reasonably promptly after the final decision to abandon such proposed
Underwritten Offering has been made. Each such Holder will have four Business
Days (or two Business Days in connection with any overnight or bought
Underwritten Offering) after such Piggyback Notice has been delivered to request
in writing to the Company the inclusion of Registrable Securities in the
Underwritten Offering for Other Holders. If no request for inclusion from a
Holder is received by the Company within the specified time or if a Holder
states in its response to the Piggyback Notice that it declines the opportunity
to include Registrable Securities in the Underwritten Offering, such Holder
shall have no further right to participate in such Underwritten Offering. If, at
any time after giving written notice of the Company’s intention to undertake an
Underwritten Offering for Other Holders and prior to the pricing of such
Underwritten Offering, such Underwritten Offering is terminated or delayed
pursuant to the provisions of this Agreement, the Company may, at its election,
give written notice of such determination to the Selling Holders and, (1) in the
case of a termination of such Underwritten Offering, shall be relieved of its
obligation to sell any Included Registrable Securities in connection with such
terminated Underwritten Offering, and (2) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering. Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to the Company
of such withdrawal at least one Business Day prior to the time of pricing of
such Underwritten Offering. Any Holder may deliver written notice (a “Piggyback
Opt-Out Notice”) to the Company requesting that such Holder not receive notice
from the Company of any proposed Underwritten Offering for Other Holders;
provided, however, that such Holder may later revoke any such Piggyback Opt-Out
Notice in writing. Following receipt of a Piggyback Opt-Out Notice from a Holder
(unless subsequently revoked), the Company shall not be required to deliver any
notice to such Holder pursuant to this Section 2.02(a) and such Holder shall no
longer be entitled to participate in any Underwritten Offering for Other Holders
pursuant to this Section 2.02(a), unless such Piggyback Opt-Out Notice is
revoked by such Holder.

 



 

 

 

(b)          Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering for Other Holders advise the
Company in writing that the total amount of Registrable Securities that Holders
intend to include in such offering exceeds the number that can be sold in such
offering without being likely to have an adverse effect on the price, timing or
distribution of the Registrable Securities offered or the market for the shares
of Company Common Stock, then the Company shall include the number of shares of
Company Common Stock that such Managing Underwriter or Underwriters advise the
Company can be sold without having such adverse effect, with such number to be
allocated (i) in the event that the Person that initiated such Underwritten
Offering is the Company, (A) first, to the Company, (B) second, pro rata among
(1) any Holders who are exercising piggyback registration rights pursuant to
this Section 2.02 related to such offering and (2) any Persons owning shares of
Company Common Stock, having piggyback registration rights pari passu to those
of the Holders described in this Section 2.02(b)(i)(B) and exercising such
piggyback registration rights and (C) third, pro rata among any Persons owning
shares of Company Common Stock having piggyback registration rights subordinate
to those of the Holders and exercising such piggyback registration rights and
(ii) in the event that any Person other than the Company initiated such
Underwritten Offering, (A) first, to the Person that initiated such Underwritten
Offering, (B) second, pro rata among (1) all other Holders who are exercising
piggyback registration rights pursuant to this Section 2.02 related to such
offering and (2) any Persons owning shares of Company Common Stock, having
piggyback registration rights pari passu to those of the Holders described in
this Section 2.02(b)(ii) and exercising such piggyback registration rights and
(C) third, pro rata among the Company (to the extent that such Person was not
the Person initiating the Underwritten Offering on its own behalf) and Persons
owning shares of Company Common Stock having piggyback registration rights
subordinate to those of the Holders and exercising such piggyback registration
rights (it being understood that “pro rata,” as used in this Section 2.02, is
based, for each such Person or Holder, as applicable, on the percentage derived
by dividing (x) the number of shares of Company Common Stock proposed to be sold
by such Person or Holder, as applicable, in such offering by (y) the aggregate
number of shares of Company Common Stock proposed to be sold by the Persons
sharing in the same tier of pro rata allocation).

 



 

 

 

Section 2.03        Underwritten Offering.

 

(a)          S-3 Registration. In the event that any Holder elects to dispose of
Registrable Securities under a Registration Statement pursuant to an
Underwritten Offering and either (i) reasonably expects gross proceeds of at
least $50 million from such Underwritten Offering (together with any Registrable
Securities to be disposed of by a Selling Holder who has elected to participate
in such Underwritten Offering pursuant to Section 2.02) or (ii) reasonably
expects gross proceeds of at least $25 million from such Underwritten Offering
(together with any Registrable Securities to be disposed of by a Selling Holder
who has elected to participate in such Underwritten Offering pursuant to Section
2.02) and such Registrable Securities represent 100% of the then outstanding
Registrable Securities held by the applicable Selling Holder and Affiliates, the
Company shall, at the written request of such Selling Holder(s), enter into an
underwriting agreement in a form as is customary in Underwritten Offerings of
securities by the Company with the Managing Underwriter or Underwriters selected
by the Company after consultation with the Holders of a majority of the
Registrable Securities included in such Underwritten Offering, which shall
include, among other provisions, indemnities to the effect and to the extent
provided in Section 2.08, and shall take all such other reasonable actions as
are requested by the Managing Underwriter or Underwriters in order to expedite
or facilitate the disposition of such Registrable Securities; provided, however,
that no Selling Holder may demand an Underwritten Offering within 90 days of
another Underwritten Offering; provided, further, that if the Company or its
Affiliates are conducting or actively pursuing a securities offering of shares
of Company Common Stock with anticipated gross offering proceeds of at least $50
million (other than in connection with any at-the-market offering or similar
continuous offering program), then the Company may suspend such Selling Holder’s
right to require the Company to conduct an Underwritten Offering on such Selling
Holder’s behalf pursuant to this Section 2.03; provided, however, that the
Company shall have no obligation to facilitate or participate in, including
entering into any underwriting agreement for, more than three Underwritten
Offerings at the request of the Holders in any 365-day period; provided,
further, that the Company may only suspend such Selling Holder’s right to
require the Company to conduct an Underwritten Offering pursuant to this Section
2.03 once in any six-month period and in no event for a period that exceeds an
aggregate of 45 days in any 180-day period or 75 days in any 365-day period;
provided, further, that to the extent the Company suspends a Selling Holder’s
right to require the Company to conduct an Underwritten Offering pursuant to
this Section 2.03, and either (x) (A) such Selling Holder subsequently elects to
participate in such Company Underwritten Offering pursuant to Section 2.02(a)
and (B) the amount of Registrable Securities such Selling Holder elects to sell
by participating in such Company Underwritten Offering is reduced (pursuant to
Section 2.02(b)) by more than 50% or (y) such Selling Holder does not, or is
unable to, participate in such Company Underwritten Offering pursuant to Section
2.02(a), such Selling Holder shall not be subject to the 90 day prohibition
described in this paragraph on subsequent Underwritten Offerings until such
Selling Holder’s next demand for an Underwritten Offering pursuant to this
Section 2.03.

 



 

 

 

(b)          General Procedures. In connection with any Underwritten Offering
contemplated by Section 2.03(a), the underwriting agreement into which each
Selling Holder and the Company shall enter shall contain such representations,
covenants, indemnities (subject to Section 2.08) and other rights and
obligations as are customary in Underwritten Offerings of securities by the
Company. No Selling Holder shall be required to make any representations or
warranties to, or agreements with, the Company or the Underwriters other than
representations, warranties or agreements regarding such Selling Holder’s
authority to enter into such underwriting agreement and to sell, and its
ownership of, the securities being registered on its behalf, its intended method
of distribution and any other representation required by law. If any Selling
Holder disapproves of the terms of an Underwritten Offering contemplated by this
Section 2.03, such Selling Holder may elect to withdraw therefrom by notice to
the Company and the Managing Underwriter; provided, however, that such
withdrawal must be made at least one Business Day prior to the time of pricing
of such Underwritten Offering to be effective; provided, further, that in the
event the Managing Underwriter or Underwriters of any proposed Underwritten
Offering advise the Company that the total amount of Registrable Securities that
Holders intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have an adverse effect on the price,
timing or distribution of the Common Unit Registrable Securities offered or the
market for shares of Company Common Stock, and the amount of Common Unit
Registrable Securities requested to be included in such Underwritten Offering by
the Holder that initiated such Underwritten Offering pursuant to Section 2.03(a)
(the “Initiating Holder”) is reduced by 50% or more, the Initiating Holder will
have the right to withdraw from such Underwritten Offering by delivering notice
to the Company at least one Business Day prior to the time of pricing of such
Underwritten Offering, in which case the Company will have no obligation to
proceed with such Underwritten Offering and such Underwritten Offering, whether
or not completed, will not decrease the number of Underwritten Offerings the
Initiating Holder shall have the right and option to request under this Section
2.03. No such withdrawal or abandonment shall affect the Company’s obligation to
pay Registration Expenses.

 

Section 2.04        Further Obligations. In connection with its obligations
under this Article II, the Company will:

 

(a)          promptly prepare and file with the Commission such amendments and
supplements to a Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by such Registration Statement;

 



 

 

 

(b)          if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering under a Registration Statement and the
Managing Underwriter at any time shall notify the Company in writing that, in
the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus supplement is of material importance
to the success of such Underwritten Offering, use its commercially reasonable
efforts to include such information in such prospectus supplement;

 

(c)          furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and, to the extent timely received, make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing such Registration Statement or such other
registration statement and the prospectus included therein or any supplement or
amendment thereto, and (ii) such number of copies of such Registration Statement
or such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Persons may reasonably request in
order to facilitate the resale or other disposition of the Registrable
Securities covered by such Registration Statement or other registration
statement;

 

(d)          if applicable, use its commercially reasonable efforts to promptly
register or qualify the Registrable Securities covered by any Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request; provided, however, that the Company will not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject;

 

(e)          promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of a Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to a Registration Statement or any other registration
statement or any post-effective amendment thereto, when the same has become
effective; and (ii) the receipt of any written comments from the Commission with
respect to any filing referred to in clause (i) and any written request by the
Commission for amendments or supplements to any such Registration Statement or
any other registration statement or any prospectus or prospectus supplement
thereto;

 



 

 

 

(f)           promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the happening of any event as a result of which the prospectus or
prospectus supplement contained in a Registration Statement or any other
registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading (in the case of any prospectus contained therein, in the light of
the circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of a Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, the Company agrees to, as promptly as practicable,
amend or supplement the prospectus or prospectus supplement or take other
appropriate action so that the prospectus or prospectus supplement does not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and to take such
other action as is reasonably necessary to remove a stop order, suspension,
threat thereof or proceedings related thereto;

 

(g)          upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;

 

(h)          in the case of an Underwritten Offering, furnish, or use its
commercially reasonable efforts to cause to be furnished, upon request, (i) an
opinion of counsel for the Company addressed to the Underwriters, dated as of
the date of the closing under the applicable underwriting agreement and (ii) a
“comfort letter” addressed to the Underwriters, dated as of the pricing date of
such Underwritten Offering and a letter of like kind dated as of the date of the
closing under the applicable underwriting agreement, in each case, signed by the
independent public accountants who have certified the Company’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “comfort letter” shall
be in customary form and covering substantially the same matters with respect to
such registration statement (and the prospectus and any prospectus supplement)
as have been customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the Underwriters in Underwritten Offerings of
securities by the Company and such other matters as such Underwriters may
reasonably request;

 

(i)           otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission;

 

(j)           make available to the appropriate representatives of the Managing
Underwriter during normal business hours access to such information and Company
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, however, that the
Company need not disclose any non-public information to any such representative
unless and until such representative has entered into a confidentiality
agreement with the Company;

 



 

 

 

(k)          use its commercially reasonable efforts to cause all Common Unit
Registrable Securities registered pursuant to this Agreement to be listed on
each securities exchange or nationally recognized quotation system on which
similar securities issued by the Company are then listed;

 

(l)           use its commercially reasonable efforts to cause Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

 

(m)         provide a transfer agent and registrar for all Registrable
Securities covered by any Registration Statement not later than the Effective
Date of such Registration Statement;

 

(n)          enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the Underwriters, if any, in
order to expedite or facilitate the disposition of Registrable Securities
(including making appropriate officers of the Company available to participate
in customary marketing activities); provided, however, that the officers of the
Company shall not be required to dedicate an unreasonably burdensome amount of
time in connection with any roadshow and related marketing activities for any
Underwritten Offering;

 

(o)          if reasonably requested by a Selling Holder, (i) incorporate in a
prospectus supplement or post-effective amendment such information as such
Selling Holder reasonably requests to be included therein relating to the sale
and distribution of Registrable Securities, including information with respect
to the number of Registrable Securities being offered or sold, the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; and (ii) make all required filings of
such prospectus supplement or post-effective amendment after being notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment;

 

(p)          if reasonably required by the Company’s transfer agent, promptly
deliver any authorizations, certificates and directions required by the transfer
agent which authorize and direct the transfer agent to transfer such Registrable
Securities without legend upon sale by the Holder of such Registrable Securities
under the Registration Statement; and

 

(q)          if any Holder could reasonably be deemed to be an “underwriter,” as
defined in Section 2(a)(11) of the Securities Act, in connection with the
Registration Statement and any amendment or supplement thereof (a “Holder
Underwriter Registration Statement”), then reasonably cooperate with such Holder
in allowing such Holder to conduct customary “underwriter’s due diligence” with
respect to the Company and satisfy its obligations in respect thereof. In
addition, at any Holder’s request, the Company will furnish to such Holder, on
the date of the effectiveness of the Holder Underwriter Registration Statement
and thereafter from time to time on such dates as such Holder may reasonably
request (provided that such request shall not be more frequently than on an
annual basis unless such Holder is offering Registrable Securities pursuant to a
Holder Underwriter Registration Statement), (i) a “comfort letter”, dated as of
such date, from the Company’s independent certified public accountants in form
and substance as has been customarily given by independent certified public
accountants to underwriters in Underwritten Offerings of securities by the
Company, addressed to such Holder, (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of the Holder Underwriter
Registration Statement, in form, scope and substance as has been customarily
given in Underwritten Offerings of securities by the Company, including standard
“10b-5” negative assurance for such offerings, addressed to such Holder and
(iii) a standard officer’s certificate from the chief executive officer or chief
financial officer, or other officers serving such functions, of the Company
addressed to the Holder, as has been customarily given by such officers in
Underwritten Offerings of securities by the Company. The Company will also use
its commercially reasonable efforts to provide legal counsel to such Holder with
an opportunity to review and comment upon any such Holder Underwriter
Registration Statement, and any amendments and supplements thereto, prior to its
filing with the Commission.

 



 

 

 

Notwithstanding anything to the contrary in this Section 2.04, the Company will
not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires the Company to name any Holder as an underwriter (as defined
in Section 2(a)(11) of the Securities Act), and such Holder does not consent
thereto, then such Holder’s Registrable Securities shall not be included on the
applicable Registration Statement, and the Company shall have no further
obligations hereunder with respect to Registrable Securities held by such
Holder, unless such Holder has not had an opportunity to conduct customary
underwriter’s due diligence as set forth in Section 2.04(q) with respect to the
Company at the time such Holder’s consent is sought.

 

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in Section 2.04(f), shall forthwith discontinue
offers and sales of the Registrable Securities by means of a prospectus or
prospectus supplement until such Selling Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.04(f) or until it
is advised in writing by the Company that the use of the prospectus may be
resumed and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by the Company,
such Selling Holder will, or will request the Managing Underwriter or Managing
Underwriters, if any, to deliver to the Company (at the Company’s expense) all
copies in their possession or control, other than permanent file copies then in
such Selling Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.

 

Section 2.05        Cooperation by Holders. The Company shall have no obligation
to include Registrable Securities of a Holder in a Registration Statement or in
an Underwritten Offering pursuant to Section 2.03(a) if such Holder has failed
to timely furnish such information that the Company determines, after
consultation with its counsel, is reasonably required in order for any
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

 



 

 

 

Section 2.06        Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Registrable Securities who is participating in an
Underwritten Offering agrees to enter into a customary letter agreement with
Underwriters providing that such Holder will not effect any public sale or
distribution of Registrable Securities during the 45 calendar day period
beginning on the date of a prospectus or prospectus supplement filed with the
Commission with respect to the pricing of such Underwritten Offering; provided,
however, that, notwithstanding the foregoing, (i) the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
imposed by the Underwriters on the Company or the officers, directors or any
other Affiliate of the Company on whom a restriction is imposed and (ii) the
restrictions set forth in this Section 2.06 shall not apply to any Registrable
Securities that are included in such Underwritten Offering by such Holder.

 

Section 2.07        Expenses.

 

(a)          Certain Definitions. “Registration Expenses” shall not include
Selling Expenses but otherwise means all expenses incident to the Company’s
performance under or compliance with this Agreement to effect the registration
of Registrable Securities on a Registration Statement pursuant to Section 2.01,
a Piggyback Registration pursuant to Section 2.02, or an Underwritten Offering
pursuant to Section 2.03, and the disposition of such Registrable Securities,
including all registration, filing, securities exchange listing and National
Securities Exchange fees, all registration, filing, qualification and other fees
and expenses of complying with securities or blue sky laws, fees of the
Financial Industry Regulatory Authority, fees of transfer agents and registrars,
all word processing, duplicating and printing expenses, and the fees and
disbursements of counsel and independent public accountants for the Company,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. “Selling Expenses” means all
underwriting fees, discounts and selling commissions and transfer taxes
allocable to the sale of the Registrable Securities, plus any costs or expenses
related to any roadshows conducted in connection with the marketing of any
Underwritten Offering.

 

(b)          Expenses. The Company will pay all reasonable Registration
Expenses, as determined in good faith, in connection with a shelf Registration,
a Piggyback Registration or an Underwritten Offering, whether or not any sale is
made pursuant to such shelf Registration, Piggyback Registration or Underwritten
Offering. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder. In
addition, except as otherwise provided in Section 2.08, the Company shall not be
responsible for professional fees (including legal fees) incurred by Holders in
connection with the exercise of such Holders’ rights hereunder.

 

Section 2.08        Indemnification.

 

(a)          By the Company. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Company will
indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, partners, employees and agents and each Person, if any, who
controls such Selling Holder within the meaning of the Securities Act and the
Exchange Act, and its directors, officers, managers, partners, employees or
agents (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in (which, for the
avoidance of doubt, includes documents incorporated by reference in) the
applicable Registration Statement or other registration statement contemplated
by this Agreement, any preliminary prospectus, prospectus supplement or final
prospectus contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating, defending or resolving any such Loss or actions or proceedings;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in the applicable Registration Statement or
other registration statement, preliminary prospectus, prospectus supplement or
final prospectus, or amendment or supplement thereto, or any free writing
prospectus relating thereto, as applicable. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Selling Holder Indemnified Person, and shall survive the transfer of such
securities by such Selling Holder.

 



 

 

 

(b)          By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless the Company, the Company’s directors,
officers, employees and agents and each Person, who, directly or indirectly,
controls the Company within the meaning of the Securities Act or of the Exchange
Act to the same extent as the foregoing indemnity from the Company to the
Selling Holders, but only with respect to information regarding such Selling
Holder furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in a Registration Statement or any other registration statement
contemplated by this Agreement, any preliminary prospectus, prospectus
supplement or final prospectus contained therein, or any amendment or supplement
thereto or any free writing prospectus relating thereto; provided, however, that
the liability of each Selling Holder shall not be greater in amount than the
dollar amount of the proceeds (net of any Selling Expenses) received by such
Selling Holder from the sale of the Registrable Securities giving rise to such
indemnification.

 

(c)          Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission to so notify
the indemnifying party shall not relieve it from any liability that it may have
to any indemnified party other than under this Section 2.08(c), except to the
extent that the indemnifying party is materially prejudiced by such failure. In
any action brought against any indemnified party, it shall notify the
indemnifying party of the commencement thereof. The indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably satisfactory to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any indemnified party
with respect to which such indemnified party may be entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or obligation on, includes a complete and
unconditional release from liability of, and does not contain any admission of
wrongdoing by, the indemnified party.

 



 

 

 

(d)          Contribution. If the indemnification provided for in this Section
2.08 is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and of the indemnified party, on the other hand, in connection
with the statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations; provided, however, that in no event
shall any Selling Holder be required to contribute an aggregate amount in excess
of the dollar amount of proceeds (net of Selling Expenses) received by such
Selling Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party, on the one hand,
and the indemnified party, on the other hand, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact has
been made by, or relates to, information supplied by such party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties hereto agree that it
would not be just and equitable if contributions pursuant to this paragraph were
to be determined by pro rata allocation or by any other method of allocation
that does not take account of the equitable considerations referred to herein.
The amount paid by an indemnified party as a result of the Losses referred to in
the first sentence of this paragraph shall be deemed to include any legal and
other expenses reasonably incurred by such indemnified party in connection with
investigating, defending or resolving any Loss that is the subject of this
paragraph. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

 

(e)          Other Indemnification. The provisions of this Section 2.08 shall be
in addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

 



 

 

 

Section 2.09        Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
resale of the Registrable Securities without registration, the Company agrees to
use its commercially reasonable efforts to:

 

(a)          make and keep public information regarding the Company available,
as those terms are understood and defined in Rule 144 under the Securities Act
(or any similar provision then in effect), at all times from and after the date
hereof;

 

(b)          file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the date hereof; and

 

(c)          so long as a Holder owns any Registrable Securities, furnish (i) to
the extent accurate, forthwith upon request, a written statement of the Company
that it has complied with the reporting requirements of Rule 144 under the
Securities Act (or any similar provision then in effect) and (ii) unless
otherwise available via the Commission’s EDGAR filing system, to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any Registrable Securities without
registration.

 

Section 2.10        Transfer or Assignment of Registration Rights. The rights to
cause the Company to register Registrable Securities under this Article II may
be transferred or assigned by each Holder to one or more transferees or
assignees of Registrable Securities; provided, however, that (a) unless any such
transferee or assignee is an Affiliate of, and after such transfer or assignment
continues to be an Affiliate of, such Holder, the amount of Registrable
Securities transferred or assigned to such transferee or assignee shall
represent at least $15 million of Registrable Securities, calculated on the
basis of the Issue Price or such lesser amount if it constitutes the remaining
holdings of the Holder and its Affiliates, (b) the Company is given written
notice prior to any said transfer or assignment, stating the name and address of
each such transferee or assignee and identifying the securities with respect to
which such registration rights are being transferred or assigned and (c) each
such transferee or assignee assumes in writing responsibility for its portion of
the obligations of such transferring Holder under this Agreement.

 

Section 2.11        Limitation on Subsequent Registration Rights. From and after
the date hereof, the Company shall not, without the prior written consent of the
Holders of at least the Registrable Securities Required Voting Percentage, enter
into any agreement with any current or future holder of any securities of the
Company that would allow such current or future holder to require the Company to
include securities in any registration statement filed by the Company for Other
Holders on a basis other than pari passu with or expressly subordinate to the
piggyback rights of the Holders of Registrable Securities hereunder; provided,
that in no event shall the Company enter into any agreement that would permit
another holder of securities of the Company to participate on a superior or pari
passu basis (in terms of priority of cut-back based on advice of Underwriters)
with a Holder requesting registration or takedown in an Underwritten Offering
pursuant to Section 2.03(a).

 



 

 

 

Section 2.12        Sale Restrictions. Each Holder agrees not to publicly or
privately sell, dispose of or distribute any shares of Company Common Stock
(including any shares of Company Common Stock issuable upon the conversion of
any derivative securities) that are beneficially owned by such Holder, or issue
(publicly or privately) any derivative securities whose value is based on shares
of Company Common Stock, until after the date that is six (6) months after the
date hereof. For the avoidance of doubt, notwithstanding anything to the
contrary contained in this Agreement or the Purchase Agreement, no Holder shall
have the right to publicly or privately sell, dispose of or distribute any
shares of Company Common Stock (including any shares of Company Common Stock
issuable upon the conversion of any derivative securities), or issue (publicly
or privately) any derivative securities whose value is based on shares of
Company Common Stock, prior to the date that is six (6) months after the date
hereof.

 

Article III.
MISCELLANEOUS

 

Section 3.01        Communications. All notices, demands and other
communications provided for hereunder shall be in writing and shall be given by
registered or certified mail, return receipt requested, telecopy, air courier
guaranteeing overnight delivery, personal delivery or (in the case of any notice
given by the Company to JDH) email to the following addresses:

 

(a)          If to JDH:

 

JDH Capital Holdings, L.P.

1111 Travis Street

Houston, Texas 77208-1229

Attention:Ryan Connelly

Email:rconnelly@hilcorp.com

 

with copies to (which shall not constitute notice):

 

Kirkland & Ellis LLP

609 Main Street

45th Floor

Houston, Texas 77002

Attention:William W. Bos, P.C.

Jhett R. Nelson

Email:william.bos@kirkland.com

 jhett.nelson@kirkland.com

 

(b)          If to the Company:

 

Archrock, Inc.

9807 Katy Freeway, Suite 100

Houston, Texas 77024

Attention:Stephanie C. Hildebrandt

Email:Stephanie.Hildebrandt@archrock.com

 

with copies to (which shall not constitute notice):

 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston TX 77002

Attention:Ryan J. Maierson

Nick S. Dhesi

Email:ryan.maierson@lw.com

 nick.dhesi@lw.com

 



 

 

 

or to such other address as the Company or JDH may designate to each other in
writing from time to time or, if to a transferee or assignee of JDH or any
transferee or assignee thereof, to such transferee or assignee at the address
provided pursuant to Section 2.10. All notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; upon actual receipt if sent by certified or registered mail, return
receipt requested, or regular mail, if mailed; upon actual receipt of the
facsimile or email copy, if sent via facsimile or email; and upon actual receipt
when delivered to an air courier guaranteeing overnight delivery.

 

Section 3.02        Binding Effect. This Agreement shall be binding upon the
Company, each of the Holders and their respective successors and permitted
assigns, including binding upon (i) in the case of the Company, any Person that
will be a successor to the Company, whether by merger, consolidation,
reorganization, charter amendment, sale of all or substantially all assets or
otherwise and (ii) in the case of JDH, subsequent Holders of Registrable
Securities to the extent permitted herein. Except as expressly provided in this
Agreement, this Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and permitted assigns.

 

Section 3.03        Assignment of Rights. Except as provided in Section 2.10 and
as contemplated by Section 3.02, neither this Agreement nor any of the rights,
benefits or obligations hereunder may be assigned or transferred, by operation
of law or otherwise, by any party hereto without the prior written consent of
the other party.

 

Section 3.04        Recapitalization, Exchanges, Etc. Affecting Shares of
Company Common Stock. The provisions of this Agreement shall apply to the full
extent set forth herein with respect to any and all shares of common stock of
the Company or any successor or assign of the Company (whether by merger,
acquisition, consolidation, reorganization, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
unit splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement. As a condition to the effectiveness
of any transaction discussed in the prior sentence, the Company shall make
provision to ensure that any successor or assign of the Company (i)
acknowledges, adopts and assumes in full the Company’s obligations pursuant to
this Agreement or (ii) enters into a new registration rights agreement with the
holders of the Registrable Securities providing for the same rights set forth
herein.

 

Section 3.05        Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights under this Agreement.

 

Section 3.06        Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to seek an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

 



 

 

 

Section 3.07        Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.

 

Section 3.08        Governing Law, Submission to Jurisdiction. This Agreement,
and all claims or causes of action (whether in contract or tort) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement), will be construed in accordance
with and governed by the laws of the State of Delaware without regard to
principles of conflicts of laws. Any action against any party relating to the
foregoing shall be brought in any federal or state court of competent
jurisdiction located within the State of Delaware, and the parties hereto hereby
irrevocably submit to the exclusive jurisdiction of any federal or state court
located within the State of Delaware over any such action. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

Section 3.09        Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH
HEREBY WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREE AND CONSENT THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 3.10        Entire Agreement. This Agreement, the Purchase Agreement and
the other agreements and documents referred to herein and therein are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or in the Purchase Agreement with respect
to the rights granted by the Company or any of its Affiliates or JDH or any of
its Affiliates set forth herein or therein. This Agreement, the Purchase
Agreement and the other agreements and documents referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.

 



 

 

 

Section 3.11        Amendment. This Agreement may be amended only by means of a
written amendment signed by the Company and the Holders of at least the
Registrable Securities Required Voting Percentage; provided, however, that no
such amendment shall adversely affect the rights of any Holder hereunder without
the consent of such Holder. Any amendment, supplement or modification of or to
any provision of this Agreement, any waiver of any provision of this Agreement,
and any consent to any departure by the Company or any Holder from the terms of
any provision of this Agreement shall be effective only in the specific instance
and for the specific purpose for which such amendment, supplement, modification,
waiver or consent has been made or given.

 

Section 3.12        No Presumption. This Agreement has been reviewed and
negotiated by sophisticated parties with access to legal counsel and shall not
be construed against the drafter.

 

Section 3.13        Obligations Limited to Parties to Agreement. Each of the
parties hereto covenants, agrees and acknowledges that, other than as set forth
herein, no Person other than JDH, the Holders, their respective permitted
assignees and the Company shall have any obligation hereunder and that,
notwithstanding that one or more of such Persons may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or their respective permitted assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or any of their respective assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of such Persons or their respective permitted assignees under this
Agreement or any documents or instruments delivered in connection herewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except, in each case, for any assignee of JDH or a Selling Holder
hereunder.

 



 

 

 

Section 3.14        Interpretation. Article, Section and Schedule references in
this Agreement are references to the corresponding Article, Section or Schedule
to this Agreement, unless otherwise specified. All Schedules to this Agreement
are hereby incorporated and made a part hereof as if set forth in full herein
and are an integral part of this Agreement. All references to instruments,
documents, contracts and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it. Whenever the Company has an obligation
under this Agreement, the expense of complying with that obligation shall be an
expense of the Company unless otherwise specified. Any reference in this
Agreement to “$” shall mean U.S. dollars. Whenever any determination, consent or
approval is to be made or given by JDH, such action shall be in such Holder’s
sole discretion, unless otherwise specified in this Agreement. If any provision
in this Agreement is held to be illegal, invalid, not binding or unenforceable,
(a) such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of this Agreement, and the remaining
provisions shall remain in full force and effect, and (b) the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible. When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded. If the last day of such period is not
a Business Day, the period in question shall end on the next succeeding Business
Day. Any words imparting the singular number only shall include the plural and
vice versa. The words such as “herein,” “hereinafter,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires. The provision of a Table of
Contents, the division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement.

 

[Signature Pages Follow.]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 



 ARCHROCK, INC.       By: /s/ D. Bradley Childers  Name: D. Bradley Childers
 Title: President and Chief Executive Officer            JDH CAPITAL HOLDINGS,
L.P.       By: JDH Capital Company, its general partner       By: /s/ Ryan
Connelly  Name:   Ryan Connelly  Title: Managing Director

 



[Signature Page to Registration Rights Agreement]



 



 

 

